Citation Nr: 0200111	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  98-19 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected hay fever with allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel







INTRODUCTION

The veteran had active military service from January 1941 to 
October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Phoenix Regional Office (RO), which 
denied the veteran's request for an increased rating for his 
service-connected hay fever with allergic rhinitis.  

The Board notes that the veteran submitted a separate claim 
of service connection for "asthma and/or emphysema" which 
was denied by decision of the RO in May 2001.  However, in 
December 2001, his representative expressed dissatisfaction 
with the above and requested the Board's "constructive 
resolution."  The Board construes this as a timely-filed 
notice of disagreement under 38 C.F.R. §§ 20.201, 20.202, 
20.301; as a statement of the case has not yet been issued, 
the remand action set forth below is necessary.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).  


FINDING OF FACT

The veteran's service-connected hay fever with allergic 
rhinitis is manifested by symptoms of sneezing, slight clear 
discharge, mild erythema of the nasal passages and headaches.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's hay ever with allergic rhinitis have not been 
met.  38 U.S.C.A. §§  1110, 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.97 Diagnostic Code 
6522 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim. The Board is unaware of, 
and the veteran has not identified, any additional evidence 
which is necessary to make an informed decision on this 
issue. Thus, the Board believes that all relevant evidence 
which is available has been obtained with regard to this 
issue.  The veteran and his representative, moreover, have 
been accorded ample opportunity to present evidence and 
argument on his behalf.  Consequently, the Board concludes 
that VA's statutory duty to assist the veteran has been 
satisfied.

Factual Background

The veteran was granted service connection for hay fever with 
allergic rhinitis by September 1949 rating decision, rated 
zero percent disabling.  By March 1967 rating decision, the 
RO increased the rating to 10 percent, and by November 1968 
rating decision, his evaluation was increased to 30 percent.  
In April 1972, the Board denied a rating in excess of 30 
percent for his service-connected hay fever with allergic 
rhinitis.  In January 1998, he again sought an increased 
rating for this disability.  

An October 1997 Southern Arizona Allergy Association report 
reflected, in pertinent part, a diagnosis of perennial 
allergic rhinoconjunctivitis.  The examining physician 
advised against immunotherapy while the veteran was on Beta 
Blocker therapy.  

On August 1998 VA medical examination, he reported severe 
symptoms and stated that he had been receiving allergy shots 
for over 20 years.  He indicated, however, that he stopped 
the injections three years previously because the medication 
was contraindicated while taking a Beta Blocker for his 
coronary artery disease.  Since stopping the allergy shots, 
his symptoms had worsened.  He described his symptoms as 
shortness of breath with exertion, nasal drainage of purulent 
material, frontal headaches, and a one-time instance of 
angioedema of the face.  He stated that his respiratory 
symptoms limited his activities and that he was able to walk 
only one block.  Certain medications such as eye drops and 
Ventolin puffers provided some relief.  On objective 
examination, the nares were erythematous with clear mucus and 
the chest was clear to auscultation bilaterally, without 
wheezes, crackles, or rubs.  The examiner diagnosed allergies 
and indicated that the veteran's symptoms included sinusitis 
and rhinitis with a carry-over to respiratory manifestations.  
The examiner opined that the veteran had reactive airways 
disease.  A note dated a few weeks later confirmed a positive 
bronchodilator response consistent with asthma.  

A November 1999 VA clinical progress note indicated that his 
allergies were stable.

On July 2000 VA medical examination, the veteran complained 
of allergic rhinitis type symptoms since at least World War 
II, including rhinorrhea (the free discharge of nasal mucous) 
and sneezing most mornings.  He reported that his symptoms 
were progressive and persistent.  On objective examination, 
the nasal passages showed a slight clear discharge and mild 
erythema (a redness of the skin).  The oropharynx was clear, 
as was the chest.  The examiner diagnosed allergic rhinitis 
and noted that it had been present for a considerable period 
of time and had been treated with topical and symptomatic 
agents.  

A December 2000 VA progress note indicated complaints of 
seasonal allergies.  The veteran reported taking over the 
counter antihistamines and stated that the medication was 
helping.  

Law and Regulations 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2; Schafrath, 1 Vet. 
App. at 593-94.  

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which or two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10; Schafrath, 1 
Vet. App. 589. In any case, with particular regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  8 
C.F.R. § 4.14.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he or she 
should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Analysis

The veteran is currently rated 30 percent disabled under Code 
6522, which provides a 30 percent rating if the disorder has 
resulted in polyps, and a 10 percent rating if the disorder 
is not been manifested by polyps, but with greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction of one side.  38 C.F.R. § 4.97 (2001).  
The maximum disability rating available under this code 
provision is 30 percent.  Therefore, the veteran is entitled 
to no more than the 30 percent rating which has been assigned 
him since 1968.

The Court has held that certain disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorders constitute the same 
disability or manifestations.  See Esteban, 6 Vet. App. at 
261.  In this case, the evidence demonstrates no 
rhinoscleroma or granuloma or other symptoms to warrant 
separate ratings or a higher disability evaluation under 
alternative rating criteria.  See 38 C.F.R. § 4.97, Codes 
6510, 6511, 6512, 6513, 6514, 6512, 6523, 6524 (2001).  Thus, 
the holding in Esteban does not apply.  

The Board notes that in exceptional cases where evaluations 
provided by the Ratings Schedule are found to be inadequate 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to the service-connected disorder 
addressed in this decision, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  This is consistent with 38 U.S.C.A. § 1155 which 
provides for percentage ratings under the regular rating 
criteria based on the average impairment of earning capacity.  
Thus, the Board finds referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, is not required since it 
has not been demonstrated that use of the regular rating 
criteria are precluded by the disability picture presented.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath, supra.  In this 
case, the Board finds no provision upon which to assign a 
rating higher than 30 percent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert, 
supra.  The Board finds that the preponderance of the 
evidence weighs against his claim.  


ORDER

An evaluation in excess of 30 percent for the veteran's hay 
fever with allergic rhinitis is denied.  


	(CONTINUED ON NEXT PAGE)




REMAND

As indicated above, a timely notice of disagreement was filed 
recently on the veteran's behalf as to the issue of 
entitlement to service connection for chronic pulmonary 
disease, previously characterized as "asthma and/or 
emphysema."  Since the RO has not yet had the opportunity to 
address this matter on appeal, it must be referred back to 
the agency of original jurisdiction for review and 
preparation of a statement of the case.  

To ensure full compliance with due process requirements, this 
matter is remanded for the following action:

                            The RO should issue a statement 
of the case to the 
                            veteran and his representative 
addressing the issue of
                            entitlement to service connection 
for chronic pulmonary 
                            disease.  The statement of the 
case should include a summary 
                            of the relevant evidence and 
citation to all relevant law and
                            regulations.  38 U.S.C.A. 
§ 7105(d).  The veteran should be 
                            advised of the time limit in 
which he may file a substantive 
                            appeal in this case.  38 C.F.R. 
§ 20.302(b) (2001).  

Then, only if an appeal is perfected as to the issue 
remaining, should the case be returned to the Board for 
further appellate consideration.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

